Citation Nr: 1209912	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for heart disease, claimed as hypertensive heart disease, status post pacemaker implantation with cardiomegaly, systemic embolus and atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, R.R., and B.R.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a hearing before a Veterans Law Judge in November 2011.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for type II diabetes mellitus.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for heart disease in July 2006.  In an August 2007 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in May 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.

The Veteran's contention is that he was involved in a motor vehicle accident while in service and that he sustained a serious chest injury at that time, which in turn caused his current heart disease.  In this regard, the Board notes that service treatment records from July 1975 reflect that x-rays showed a somewhat enlarged heart.  These records indicate that the Veteran was followed serially with chest x-rays, EKG's and enzymes, but that no evidence of lung or heart involvement appeared.  

The Veteran has been afforded two VA examinations in support of his claim, in July 2007 and April 2009.  Unfortunately, the opinions expressed in the examiners' reports are inadequate because they do not consider or address the Veteran's lay statements regarding in-service and post-service symptomatology prior to 1996.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by an examiner does not automatically render an opinion persuasive, rather, the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the law does not require treatment during service, only symptoms.  See 38 C.F.R. § 3.303(a) (2011) (stating that service connection is established based on review of the entire evidence of record, to include "all pertinent medical and lay evidence"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the lay person is competent to identify the medical condition, is reporting on contemporaneous medical diagnosis, or described symptoms that support a later diagnosis by a medical professional).

The Veteran has also submitted two separate private medical opinions indicating that the Veteran's current heart disease may be related to his in-service motor vehicle accident.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the evidence of record is insufficient for the Board to render a decision on the claim.  Accordingly, a remand is necessary to obtain a medical opinion that is adequate for rating purposes.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, the Board finds that a remand is necessary to afford the Veteran additional VA examinations. 

Finally, the record reflects that the Veteran has either applied for or been in receipt of Social Security Administrative (SSA) benefits based, at least in part, on his claimed psychiatric disorder.  The claims file does not reflect that efforts have been made to obtain these records.  Accordingly, efforts to obtain SSA records are required pursuant to 38 C.F.R. § 3.159(c)(2)(2011).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration, and all records associated with the grant of disability benefits to the Veteran should be requested. All records obtained pursuant to these requests must be included in the appellant's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should also obtain updated VA treatment records from McClellan CBOC or any other VA treatment facility in California dated after December 2006 as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

3.  Thereafter, the RO/AMC should schedule the Veteran for an additional comprehensive VA examination to determine the precise nature and etiology of the Veteran's current heart disease.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

The examiner should fully list the Veteran's specific heart disease(s), as well as any associated disorders.  The examiner should then provide any opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any such identified disorders or diseases began in service or are proximately due to or the result of service or any event therein, specifically including the in-service motor vehicle incident and any chest injury suffered therein.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale must address the Veteran's service treatment records, post-service treatment records, lay statements and previous VA examination reports of record.  In addition, the examiner should comment the private physician statements provided by the Veteran and address specific contentions or opinions provided by those physicians.  

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


